DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 4/5/2022 has been entered.

Election/Restrictions
Applicant’s election of: 
(i) the compound of formula 1;
(ii-a) improving a pancreatitis-mediated disease;
(iii-a) pancreatitis-induced lung damage,
claims 1, 3 readable on the elected species, in the reply filed on 5/3/2021 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).

Response to Arguments
Applicants' arguments, filed 4/5/2022, have been fully considered but they are not deemed to be persuasive.  Rejections and/or objections not reiterated from previous office actions are hereby withdrawn.  The following rejections and/or objections are either reiterated or newly applied.  They constitute the complete set presently being applied to the instant application.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 1, 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wang et al. (“Protective Effects of BML-111 on Cerulein-Induced Acute Pancreatitis-Associated Lung Injury via Activation of Nrf2/ARE Signaling Pathway”; 2014; Inflammation; 37(4): 1120-1132; DOI: 10.1007/s10753-014-9836-y); in view of Seo et al. (“SIRT2 regulates tumour hypoxia response by promoting HIF-1α hydroxylation”; 2015; Oncogene; 34: 1354-1362; doi:10.1038/onc.2014.76; published online 31 March 2014).
Claim 2 has been canceled.
Wang teaches severe acute pancreatitis (SAP) was established by intraperitoneal injection of cerulean seven times at hourly intervals and E. coli lipopolysaccharide once after the last dose of cerulean immediately (i.e., the same disease model used in the instant application); the injuries of pancreas and lung were typically induced by cerulean.  The administration of BML-111 reduced levels of serum amylase, lung MPO, lung MDA, the wet-to-dry weight ratio and the pathology injury scores of the lung and pancreas, which increased in the SAP group.  The expressions of Nrf1, HO-1, NQO1 and activity of SOD in lung tissue increased in the BMK-111 group compared with those in the SAP group.  This study indicates that BML-111 may play a critical protective role in APALI induced by cerulean.  The underlying mechanisms of protective role may be attributable to its antioxidant effects through the activation of Nrf2/ARE pathway (abstract).  A previous study also found that BML-111 had ameliorated cerulean-induced APALI in mice by the upregulation of HO-1, which is one of the most important antioxidant enzymes in Nrf2/ARE signaling pathways.  We carried out the present research with the hypothesis that BML-111 protects APALI induced by cerulean in mice by regulating the Nrf2/ARE signaling pathway (1121; column bridging paragraph).
To confirm the successful induction of pancreatitis and to evaluate the severity of SAP, the serum amylase levels and histological scores of pancreatic injury were summarized and were the reflective markers of the severity of SAP. As shown in Fig. 1, after the induction of SAP, serum amylase levels were significantly elevated at 3 h and reached a peak at 12 h. The difference has statistical significance compared with that in the control group at all corresponding time points (P<0.05, respectively), and BML-111 pretreatment significantly reduced its elevation at the corresponding time points (P<0.05, respectively). In addition, the scores of pancreatic injury were reduced in the BML pretreatment group compared with those in the SAP group at the corresponding time points, which significantly increased in SAP group at each time point (P<0.05) (shown in Fig. 2) (1124, 1st paragraph).
To determine whether Nrf2 and Nrf2-regulated genes could be induced by BML-111 in APALI, mRNA expression of Nrf2, HO-1, and NQO1 was determined by realtime PCR, which were chosen based on their key roles in Nrf2/ARE signaling pathway (1125, 3rd paragraph).  The effects of BML-111 on lung NQO1 mRNA is shown in Figure 9; i.e., it is significantly increased at all times in the SAP+BML group relatively to SAP.
BML-111 pretreatment significantly increased the expression of Nrf2, HO-1, and NQO1, compared with the SAP group at each time point, and the difference was statistically significant. The characteristics of Nrf2, HO-1, and NQO1 changing over time in SAP group indicated that Nrf2/ARE signal channels were involved in the early stages of APALI pathogenesis (1131-1132, bridging paragraph).
Wang establishes that increased Nrf2/ARE signaling (including increased HO-1 and increased NQO1) is associated with the activity of BML-111 with the mitigation of severity of pancreatitis in the cerulean induced pancreatitis model.  The skilled artisan would have had a reasonable expectation that alternate compounds that activate at least one of the markers of Nrf2/ARE signaling, e.g., NQO1 signaling, would have been active as an alternate active agent for treating pancreatitis.
Seo teaches SIRT2 is an NAD+-dependent deacetylase; we investigated whether modulation of the intracellular NAD+/NADH ratio reduces HIF-1α stability by activating SIRT2.  Seo discusses β-lapachone (the non-elected compound of Formula 2), which increases the intracellular NAD+/NADH ratio in L6 rat myoblast via NAD(P)H:quinone oxidoreductase 1 (NQO1)-mediated NADH oxidation.  Thus, we exampled NADH oxidation by β-lapachone and its analogue dunnione using NADH consumption assays.  As expected, β-lapachone formed oxidized NADH consumption in an NQO1-dependent manner, and NADH oxidation induced by dunnione is even more potent than that of β-lapachone
Figure 6a depicts the NQO1 dependent process of NADH oxidation to NAD, i.e., increasing the intracellular NAD+/NADH ratio by dunnione as a substrate for NQO1:

    PNG
    media_image1.png
    272
    457
    media_image1.png
    Greyscale

Thus, dunnione propagates signaling through NQO1, having a similar effect to increasing NQO1. Accordingly, the skilled artisan would have reasonably expected dunnione to achieve similar, if not better (dunnione being more potent than β-lapachone, according to Seo) effect in treating pancreatits, and mitigation of lung damage mediated by pancreatitis (APALI induced by cerulean).
Thus, it would have been obvious to one of ordinary skill in the art to substitute dunnione in place of BML-111 in treating pancreatitis, and APALI (lung damage mediated by pancreatitis), giving the elected method of the claims.  The motivation would have been substitution of dunnione, as an agent that increases the NAD+/NADH ratio, i.e., the same outcome as increasing NQO1, in place of a compound that increases Nrf2/ARE signaling, e.g., increasing NQO1 signaling.

Applicant argues:
In response, Applicant respectfully traverses the rejection and requests the rejection be withdrawn at least for the following reasons. 
Instant base claim 1 reads: 
1. A method for treating a pancreatitis mediated disease in a subject in need thereof, comprising administering a pharmaceutically effective dose of a compound of formula 1 below, 
a pharmaceutically acceptable salt, a prodrug, a solvate, or an isomer thereof as an active ingredient: 
Formula 1 

    PNG
    media_image2.png
    172
    178
    media_image2.png
    Greyscale

wherein the pancreatitis mediated disease is one or more diseases selected from the group consisting of lung damage, sepsis, renal failure, pleural effusion, multiple organ failure, and multiple organ damage. 
Asserted References: Wang and Seo 
The Office cites Wang as disclosing that an increased Nrf2/ARE signaling (including  increased HO-1 and increased NQO1) is associated with the activity of BML-111 in the cerulean induced pancreatitis model. The Office asserts that the skilled artisan would have had a reasonable expectation that alternate compounds that activate at least one of the markers of Nrf2/ARE signaling, e.g., NQO1 signaling, would have been active as an alternate active agent for treating pancreatitis. 
Seo is cited as disclosing that beta-lapachone and dunnione increase the intracellular NAD+/NADH ratio through NQO1-mediated NADH oxidation. 
In the Office Action, the Examiner asserts "it would have been obvious to one of ordinary skill in the art to substitute dunnione in place of BML-111 in treating pancreatitis, and APALI (lung damage mediated by pancreatitis), giving the elected method of the claims. The motivation would have been substitution of dunnione, as an agent that increases the NAD+/NADH ratio, i.e., the same outcome as increasing NQO1, in place of a compound that increases Nrf2/ARE signaling, e.g., increasing NQO1 signaling." 
Applicant respectfully disagrees. 
While Wang reports increases in NQO1 mRNA expression and NQO1 protein expression in BML-111 pretreatment group compared to SAP (severe acute pancreatitis) group, the reported results do not demonstrate the effects of the NQO1 expression increase and/or NQO1 activity increase on treating pancreatitis mediated diseases. As a later-published article summarizes, Wang merely reports that BML-111 ameliorated cerulein-induced acute pancreatitis-associated lung injury and ventilator-induced lung injury by activation of Nrf2 signaling pathway. See, e.g., Wu et al., BML-111 attenuates high glucose-induced inflammation, oxidative stress and reduces extracellular matrix accumulation via targeting Nrf2 in rat glomerular mesangial cells, Int. Immunopharmacology 79 (2020), 106108, pages 1-8; doi.org/10.1016/j.intimp.2019.106108.' 
Indeed, the results of FIG. 10 and Table 2 of Wang do not clearly support the alleged increases in NQO1 expression (see below). Furthermore, Wang does not report the NQO1 expressions depending on different doses of BML-111. 

    PNG
    media_image3.png
    843
    1246
    media_image3.png
    Greyscale
 
<Wang, Fig. 10> 


    PNG
    media_image4.png
    278
    1180
    media_image4.png
    Greyscale

<Wang, Table 2 (part)>
Contrary to the Office's assertion that the skilled artisan would have had a reasonable expectation that alternate compounds that activate at least one of the markers of Nrf2/ARE signaling, e.g., NQO1 signaling, would have been active as an alternate active agent for treating pancreatitis, the skilled artisan would not have a reasonable expectation of success that the increase in NQO1 signaling that is a downstream step of Nrf2 signaling pathway would provide a treatment effects of pancreatitis mediated diseases, in the absence of the roles of NQO1 in proper animal models such as knockdown or knockout animal models. 
Seo also does not provide in vivo effects of dunnione in animal models. 
Unlike Wang and Seo, the present inventors studied and confirmed the protective effects of dunnione in caerulein-inducted pancreatitis model by directly targeting NQO1 by showing NAD+/NADH ratio modulation and inflammatory response suppression as well as in NQO15 knockout mice. The protective effects of dunnione in caerulein-induced acute pancreatitis in animal model were reported in Cell Death and Disease (2019) 
And, Experimental Example 8-2 of the specification of the instant application discloses protective effect of dunnione on lung damage induced by pancreatitis, as recited in instant claim 3. See also the results of Figure 10 of the instant application. 
Accordingly, instant claim 1 and claim 3 are patentable under 35 U.S.C. 103 over Wang and Seo. Withdrawal of the rejection is respectfully requested. 

This is not persuasive.
Applicant appears to ignore the teachings of Wang relied on.  They include:
The expressions of Nrf1, HO-1, NQO1 and activity of SOD in lung tissue increased in the BMK-111 group compared with those in the SAP group (abstract). … ).  The effects of BML-111 on lung NQO1 mRNA is shown in Figure 9; i.e., it is significantly increased at all times in the SAP+BML group relatively to SAP.
The study of Wang relies on male BALB/c mice; i.e., this model for study of APALI, the mitigation of severity, and the correlated upregulation of the Nrf2/ARE signaling pathway (that includes downstream NQO1 increase as a marker of this pathway) is an in vivo model of Applicant elected disease.
Regarding the allegation,
Indeed, the results of FIG. 10 and Table 2 of Wang do not clearly support the alleged increases in NQO1 expression (see below).
While the very rough reproduction of Figure 10 in Applicant’s argument may not be clear, the original figure documents the increase in NQO1 expression (SAP+BML, relative to SAP).  Figure 9, reproduced below, documents that SAP+BML results in a statistically significant increase in relative expression of NQO1 mRNA (p<0.05), compared to SAP:

    PNG
    media_image5.png
    568
    1240
    media_image5.png
    Greyscale

Thus, Applicant’s statement is clearly incorrect.
The SAP group is a model for severe acute pancreatitis, established by intraperitoneal injection of cerulein at seven hourly intervals, followed by E. coli lipopolysaccharide injected once after the last dose of cerulein.  This model resulted in injuries of pancreas and Applicant elected lung (APALI) (abstract).
Figure 1 documents the increase in serum amylase levels, elevated in the SAP group, but significantly reduced in the SAP+BML group relative to SAP, whereas BML control group has no impact on these levels relative to control group (Figure 1).  Serum amylase levels is taught to be a reflective marker of the severity of SAP (1124, 1st paragraph).  BML-111 clearly has protective effects.
Figure 2 documents effects of BML-111 on pathological scores, which behave similarly to amylase levels.  BML-111 clearly has protective effects against pathological scoring employed. (see also 1124-1125, bridging paragraph, which includes: In the BML-111 pretreatment group, the histopathological profiles of lung tissue were improved compared with those in the SAP group at each time point, especially for hemorrhage into the alveoli at 12 h.)
The shapes of Figures 7, 8 & 9 are very similar to each other, suggesting the correlation of induced Nrf1 pathway to HO-1 & NQO1 activated by BML-111 pretreatment, and correlation of this pathway and downstream markers to the severity of APALI in lung tissue; as well as inverse activity of SOD (relief of superoxide burden/inflammation in the SAP+BML group relative to SAP).
Regarding the statement,
Furthermore, Wang does not report the NQO1 expressions depending on different doses of BML-111.
The Examiner agrees.  The study of Wang does not include a dose effect for BML-111.  However, the evidence of Wang does support the premise set forth by Wang, that Nrf1 pathway (which explicitly includes downstream markers HO-1 & NQO1) correlate to the APALI damage and mitigation by BML-111.  The reliance on the stated mechanism is reasonable.  The skilled artisan would have been further motivated to test alternate compounds that induce Nrf1 pathway, as well as activation of downstream markers, including NQO1.  The activity of Dunnione as an activator of NQO1 is established by Seo.
The Examiner does not dispute that NQO1 genetic knockdown or knockout models could be used to more strongly tie the impact of NQO1 to treating pancreatitis induced lung damage (by BML-111 or dunnione), which would have been additional evidence in support of obviousness.  But the lack of this particular showing does not render the claims patentable over the applied references.  A reasonable basis for obviousness has been established based on teachings of the prior art set forth in the rejection.  
As indicated in MPEP 2144 (IV), 
The reason or motivation to modify the reference may often suggest what the inventor has done, but for a different purpose or to solve a different problem. It is not necessary that the prior art suggest the combination to achieve the same advantage or result discovered by applicant. See, e.g., In re Kahn, 441 F.3d 977, 987, 78 USPQ2d 1329, 1336 (Fed. Cir. 2006) (motivation question arises in the context of the general problem confronting the inventor rather than the specific problem solved by the invention); Cross Med. Prods., Inc. v. Medtronic Sofamor Danek, Inc., 424 F.3d 1293, 1323, 76 USPQ2d 1662, 1685 (Fed. Cir. 2005) ("One of ordinary skill in the art need not see the identical problem addressed in a prior art reference to be motivated to apply its teachings.")
Regarding the argument,
Seo also does not provide in vivo effects of dunnione in animal models.
The studies of Seo include both in vivo and in vitro studies.  The showing that dunnione has the same activity increasing the NAD+/NADH ratio as activating NQO1 is established in HeLa cells, which is, admittedly, not an in vivo study.  As applicant is aware, the skilled artisan often first establishes mechanistic details in cells, in the manner conducted by Seo, providing motivation for in vivo administration.  The skilled artisan would have reasonably relied on the Seo evidence as establishing dunnione has the same impact of activating the Nrf1 pathway (at least from the downstream point of NQO1 activation).  The Examiner notes, for instance, that even the Wu study in 2019 cited relies on a cell model to work out the impact of BML-111 on the mechanism of action based on expectation of this mechanism to be applicable to diabetic nephropathy.
Regarding the impact of Wu in 2019, it is not clear what evidence this allegedly brings relevant to the obviousness basis.  The skilled artisan would not have relied on a post-filing reference in evaluation of obviousness.  It is noted that Wu does rely on BML-111 promoting activation of Nrf1, as well as HO-1 and NQO1 (abstract), among the studies tested.  These characteristics agree with the parallel mechanistic aspects studied by Wang using the same compound, although based on different disease models.  In other words, Wu does not establish any issue of the teachings relied on lacking enablement. 
NAD+/NADH ratio modulation is actually taught by Seo for dunnione.  Thus, this characteristic (which is not claimed) is expected.  Regarding the inflammatory response suppression, the impact of BML-111 taught by Wang shows correlation of SOD, which reasonably indicates suppression of inflammation by BML-111 in the disease model.  Substitution with dunnione would reasonably have also been predicted, based on the mechanism of action relied on.  The protective effects of dunnione on lung damage induced by pancreatitis is predicted from the rejection basis.  These disclosed effects are not required by any claim, and do not establish any unexpected result. 
The Examiner notes that decisions by the foreign patent authorities do not have any impact in the instant application.

Conclusion
No claim is allowed.
All claims are either identical to or patentably indistinct from claims in the application prior to the entry of the submission under 37 CFR 1.114 (that is, restriction would not be proper) and all claims could have been finally rejected on the grounds and art of record in the next Office action if they had been entered in the application prior to entry under 37 CFR 1.114. Accordingly, THIS ACTION IS MADE FINAL even though it is a first action after the filing of a request for continued examination and the submission under 37 CFR 1.114.  See MPEP § 706.07(b). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TIMOTHY P THOMAS whose telephone number is (571)272-8994. The examiner can normally be reached M-Th 6:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bethany P Barham can be reached on 571-272-6175. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TIMOTHY P THOMAS/Primary Examiner, Art Unit 1611